                1:13-cv-02665-BHH                 Date Filed 05/28/21      Entry Number 114          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the

                                                       District of South Carolina


             James Nathaniel Bryant, III,
                           Petitioner,                             )
                               v.                                  )       Civil Action No.     1:13-2665-BHH
   Warden Willie Davis Kirkland Correctional                       )
 Institution; Bryan Stirling Commissioner, South                   )
       Carolina Department of Corrections,                         )
                          Respondents.


                             AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, James Nathaniel Bryant, II, shall take nothing of the respondents, Warden Willie Davis
Kirkland Correctional Institution and Bryan Stirling Commissioner, South Carolina Department of
Corrections, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                               presiding, and the jury has rendered a verdict.

’ tried by the Honorable                             presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding, denying
Petitioner’s § 2254 petition with prejudice.


Date: May 28, 2021                                                        ROBIN L. BLUME, CLERK OF COURT

                                                                                               s/L. Baker
                                                                                    Signature of Clerk or Deputy Clerk
